 Case: 2:19-cv-01194-ALM-EPD Doc #: 64 Filed: 10/15/19 Page: 1 of 10 PAGEID #: 450




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Jane Doe S.W.,                                  )   Case No. 2:19-CV-1194
                                                )
                              Plaintiff,        )   Judge Algenon L. Marbley
                                                )
               vs.                              )   Magistrate Judge Elizabeth Preston Deavers
                                                )
Lorain-Elyria Motel, Inc., et aL,               )   DEFENDANT LORAIN-ELYRIA MOTEL,
                                                )   INC. REPLY IN SUPPORT OF MOTION
                              Defendants.       )   TO DISMISS OR, ALTERNATIVELY,
                                                )   MOTION TO TRANSFER
                                                )
                                                )

I.    COUNT ONE: TRAFFICKING VICTIMS PROTECTION REAUTHORIZATION ACT

     A. Plaintiff has not stated a claim on which relief can be granted simply because some
        Defendants answered the complaint.

        Plaintiff opposes LEM's motion by arguing first that her complaint is factually sufficient

against LEM because some co-Defendants have answered the complaint. But Plaintiff can point

to no federal rule or case that bases a decision on a Rule 12 motion on whether other defendants

filed an answer.

        Affirmative defenses may be asserted and preserved by filing an answer. The mere fact

that a defendant files an answer doesn't waive an affirmative defense. Certainly one party filing

an answer doesn't negate a different party's defense. Indeed, one co-Defendant-SRI RAM,

LLC dba Economy Inn-answered the complaint but then filed a Rule 12(c) motion for

judgment on the pleadings. (Doc #61). Filing an answer didn't prevent that Defendant from
 Case: 2:19-cv-01194-ALM-EPD Doc #: 64 Filed: 10/15/19 Page: 2 of 10 PAGEID #: 451




disputing the validity of Plaintiff s complaint. Defenses may be raised in different ways. The

fact that some Defendants chose to answer while LEM chose to file a motion does not affect the

motion.


    B. The complaint's factual sufficiency rests on three paragraphs.

       The weakness of Plaintiffs pleading is highlighted on pages 2-3 of Plaintiff's response. Out

of the tt5-paragraph complaint, Plaintiff points to only three catch-all paragraphs to argue that

sufficient facts were pled to support a trafficking claim against LEM. (Doc. #57, pp. 2-3). The

three paragraphs are as follows:

       54.     Both traffickers coerced and/or otherwise forced the Plaintiff into sex
               trafficking by using violence and threats of violence.

       55.     Despite obvious signs of human trafficking (bruises and physical
               deterioration) and indicators of commercial sex activity (bottles of
               lubricants, boxes of condoms, excessive requests for towels and linens,
               cash payments) the Defendants failed to protect the Plaintiff from
               foreseeable harm and failed to prevent her continued victimization.
               Rather, the Defendants knowingly continued to profit from the sex
               trafficking of the Plaintiff by harboring and/or otherwise facilitating the
               sex trafficking venture based out of their hotels.

       56.     On average, three to five Johns would enter and leave the hotel guest room
               on a daily basis.

(Three other referenced paragraphs-66, 88, and 89-contain no factual allegations but are

simply legal conclusions parroting the language of the TVPRA.) (Doc. #57, p. 3).

       The three paragraphs at issue are generalized allegations directed toward all Defendants.

The paragraphs are not specifically tailored to LEM. Thus, it is unclear whether the laundry list of

actions alleged in those paragraphs happened at LEM, Economy Inn, Motel 9, Best Western

headquarters, or some combination thereof




                                                 2
 Case: 2:19-cv-01194-ALM-EPD Doc #: 64 Filed: 10/15/19 Page: 3 of 10 PAGEID #: 452




        Even if all alleged conduct occurred at LEM, Plaintiff still fails to connect such allegations

to any wrongdoing by LEM. That is, while Plaintiff claims that there were "signs" of trafficking,

there is no allegation that LEM was in fact on notice of these signs or that these signs signaled

trafficking as opposed to other regular guest activity.

        For example, Plaintiff alleges that she had bruises on her body but does not indicate where

the bruises were on her body, whether they were visible to LEM employees, or whether their size or

quantity would suggest something illicit as opposed to a bruise one may get from an accident or

other incident.

        Plaintiff doesn't indicate whether bottles of lubricant or condoms were visible to LEM

employees when brought into the hotel (or concealed in luggage or other bags), whether such items

were left visible in the room and could be seen by housekeepers (if housekeepers were even

permitted to enter), or whether the amount of lubricant or condoms was different or excessive from

any other hotel guest that may be on a honeymoon or having consensual relations.

        Likewise, Plaintiff doesn't contend that paying for a room with cash is a method of payment

exclusively reserved to traffickers or that LEM failed to obtain registration identification for each of

its guests that would still permit guests to be "tracked." Plaintiff does not discuss whether LEM was

aware of the amount of people entering Plaintiffs rooms or what would differentiate them as

"Johns" as opposed to guests. In summary, the mere fact that signs of trafficking may have existed

doesn't mean that LEM knew or should have known that trafficking was occurring. Plaintiffs

complaint fails to allege such knowledge.

       Unlike in MA., et al. v. Wyndham Hotels & Resorts, Inc., et al., 2019 WL 4929297 (S.D.

Ohio), there is no allegation in this case that Plaintiffs trafficker has been indicted and sentenced

through the criminal process, that Plaintiff was escorted in front of LEM employees, that any LEM




                                                   3
 Case: 2:19-cv-01194-ALM-EPD Doc #: 64 Filed: 10/15/19 Page: 4 of 10 PAGEID #: 453




hotel staff member saw Plaintiff in a deteriorated state, or that Plaintiff screamed for help. There is

further no allegation-beyond conclusory statements-that LEM had reason to know about any

alleged trafficking. For instance, there is no allegation evidence of a prior police report against

LEM or police reports or incidents involving trafficking at LEM's hotel. Plaintiff doesn't even

allege any rumor of trafficking at LEM through news articles or online reviews.

         Lacking any specific allegations against LEM that would suggest wrongdoing, Plaintiff

resorts to lengthy descriptions of the history of trafficking in America. But history lessons and

statistics cannot satisfy the Iqbal/Twombly standard.        After stripping away the generalized

allegations that have no relevant bearing on LEM, Plaintiff s complaint is but a formulaic recitation

of the elements of each cause of action, without any proper factual allegations to pass legal muster.

    c.   There is no "similarly situated" pleading exception. Even if there were, Defendants
         are not similarly situated.

         Plaintiff suggests in her brief that it is appropriate to lump Defendants together in the

aforementioned three paragraphs because Defendants are "similarly situated"--i.e., the same conduct

occurred at each establishment but at different times. But Plaintiff doesn't allege in her complaint

that Defendants are "similarly situated." Nor does Twombly/Iqbal contain any pleading exception

when the defendants are "similarly situated." (Doc. #57, p. 4).

         Brockman, which Plaintiff tries to distinguish, is directly on point and is no different than

this case. As in this case, all defendants in Brockman were accused of committing the same

wrongful environmental acts, albeit at different locations. This court was clear in explaining the

impropriety of referring to defendants as a collective whole in a complaint:

         A number of courts have concluded that a complaint's collective references to
         "the    defendants"     does     not    meet     the   pleading     requirements
         of Twombly and Iqbal because it fails to give each defendant sufficient notice of
         the misconduct alleged against him. In Robbins v. Oklahoma, 519 F.3d 1242 (lOth
         Cir. 2008), a civil rights case filed against a number of individual defendants



                                                  4
 Case: 2:19-cv-01194-ALM-EPD Doc #: 64 Filed: 10/15/19 Page: 5 of 10 PAGEID #: 454




       pursuant to 42 U.S.C. § 1983, the Court held that "[g]iven the complaint's use of
       either the collective term 'Defendants' or a list of the defendants named
       individually but with no distinction as to what acts are attributable to whom, it is
       impossible for any of these individuals to ascertain what particular
       unconstitutional acts they are alleged to have committed." Id. at 1520. Similarly,
       in Arar v. Ashcroft, 585 F .3d 559 (2nd Cir. 2009), a Bivens action against
       individual federal officials, the Court held that the complaint's undifferentiated
       allegations       concerning        "Defendants"         did      not       comply
       with Twombly and Iqbal because it failed to link the alleged misconduct to any
       individual defendant. Id. at 569. The district court in Carter v. Dolan, No. 08 C
       7464,2009 WL 1809917 (N.D. Ill. June 25,2009), reached substantially the same
       conclusion. See id. at *3 ("A complaint that refers to multiple police officer
       defendants collectively as 'defendant officers' in each of the factual allegations
       does not provide each defendant officer with sufficient notice of the wrongdoings
       alleged."). Finally, and importantly, in In re Travel Agent Comm'n Antitrust Lit.,
       583 F.3d 896 (6th Cir. 2009), the Sixth Circuit called the complaint's "vague
       allegations" to "defendants" or "defendants' executives" "indeterminate
       assertions" that did not comply with Twombly and failed to give defendants
       adequate notice of their alleged conspiratorial conduct.

Brockman v. Chevron USA, Inc., S.D. Ohio No. 1:09-CV-656, 2010 WL 11538073, *2.

       Plaintiff s improper group pleading is exacerbated by the fact that Plaintiff cannot satisfy

her own "similarly situated" test. The clearest example is if one were to compare Best Western

to the defendant-hotel owners and operators in this case.      As explained in its filings, Best

Western is a non-profit membership association based in Arizona.          Best Western owns no

properties in Ohio, where alleged trafficking occurred.

       Thus, Plaintiff s theory of liability against Best Western is through a vicarious liability-

type argument based on Best Western's alleged level of oversight and control over LEM's daily

activities or representations on which Plaintiff relied. This vicarious liability-type theory is

markedly different from any theory against LEM, Economy Inn, and Motel 9, which were

owners of the hotels in which alleged trafficking occurred.

       Best Western is clearly in an entirely different position than LEM as a hotel owner and

operator. Yet instead of delineating which facts apply to Best Western as opposed to LEM,




                                                5
 Case: 2:19-cv-01194-ALM-EPD Doc #: 64 Filed: 10/15/19 Page: 6 of 10 PAGEID #: 455




Plaintiff simply addresses all allegations against "Defendants" as a whole. In other words, Best

Western, located over 2,000 miles away, is also accused of failing to notice bruises on Plaintiff.

This precise situation, where separate Defendants have vastly different interests and relationships

with Plaintiff, highlights the importance of the Iqbal/Twombly standard and the impropriety of

group pleading. Plaintiffs complaint fails to meet that standard and fails to state a claim on

which relief can be granted against LEM.

    D. Plaintiff admits that she has not alleged that LEM participated in a venture.

        Even if Plaintiff had asserted particularized allegations against LEM, Plaintiff still fails to

establish a prima facie claim under the TVPRA because she has not alleged any facts to demonstrate

that LEM took affirmative or overt acts to further any trafficking venture. The conduct in the

aforementioned three paragraphs does not demonstrate that LEM was actively participating in any

venture.

        Plaintiff argues that she need not show any "intentional" action on the part of LEM because

her claim rests on a "beneficiary" as opposed to "perpetrator" theory. Thus, Plaintiff claims that she

"need only allege that the Movant should have known they were benefitting financially from a sex

trafficking venture" and "does not have to show that the Defendant participated in any sex

trafficking act itself." (Doc. #57, pg 12).

        Plaintiff s argument overlooks the statutory language that defines a "beneficiary" claim

under 18 U.S.c. §1595(a). The statute requires "participation in a venture":

        An individual who is a victim of a violation of this chapter may bring a civil
        action against the perpetrator (or whoever knowingly benefits, financially or by
        rece1Vlllg anything of value from participation in a venture which
        that person knew or should have known has engaged in an act in violation of this
        chapter) in an appropriate district court of the United States and may recover
        damages and reasonable attorneys fees.

(Emphasis added).



                                                  6
 Case: 2:19-cv-01194-ALM-EPD Doc #: 64 Filed: 10/15/19 Page: 7 of 10 PAGEID #: 456




       The inclusion of the phrase "participation in a venture" simplifies the matter because this

phrase has already been examined and explained by the Sixth Circuit in Us. v. AfYare, 632

Fed.Appx. 272, 286 (6th Cir. 2016). AfYare held that "participation in a venture" does not mean

simply being aware of "obvious signs of human trafficking and indicators of commercial sex

activity" and turning a blind eye to such conduct.         Rather, a plaintiff must show actual

participation in the trafficking, such as overt conduct that furthered the trafficking venture. !d.

But Plaintiffs complaint is devoid of any factual allegations to show that LEM affinnatively and

overtly furthered any trafficking venture.

       Plaintiff argues that the phrase "participation in a venture" should not apply to a civil

claim under 18 U.S.C. §1595(a) because AfYare involved a criminal case and Noble v. Weinstein,

335 F.Supp.3d 504 (S.D.N.Y.20I8) involved a perpetrator theory. (Doc. # 57, pg 9). ButAfYare

and Noble do not distinguish between criminal and civil cases or beneficiary or perpetrator

theories. Nor does §1595(a) suggest that the exact words and phrases found in §1591 of the

TVPRA should be read differently. Words and phrases in the same statutory scheme should be

read and construed in the same way for the sake of uniformity. If the legislature intended for

"participation in a venture" to read differently, it would have stated so. Where, as here, the

language is the same, the language must be interpreted the same. Since the phrase "participation

in a venture" is a requirement of civil claims, AfYare's interpretation governs.

       Plaintiffs complaint fails to establish any facts to demonstrate that LEM participated in a

trafficking venture. In fact, Plaintiffs response brief essentially admits that she has no facts

supporting a participation in a venture because she is not required to present such facts. Thus,

dismissal of Plaintiff s TVPRA claim is warranted.

II.    COUNTS TWO AND THREE: NEGLIGENCE AND PREMISES LIABILITY




                                                 7
 Case: 2:19-cv-01194-ALM-EPD Doc #: 64 Filed: 10/15/19 Page: 8 of 10 PAGEID #: 457




        Plaintiff s approach with respect to her TVPRA claim is employed for claims of

negligence and premises liability.    Instead of setting forth specific allegations against LEM,

Plaintiff provides a boilerplate list of legal conclusions under paragraphs 96 and 106 directed to

all Defendants-even Best Western, an entity located 2,000 miles away from the alleged conduct

at issue.

        Plaintiff also fails to connect otherwise benign conduct-such as refusing maid service or

using a side exit-to a sign of trafficking that in fact occurred at LEM and was recognized as

such. Tellingly, while addressing alleged trafficking incidents that occurred at other, unaffiliated

Best Western properties, Plaintiff cannot cite a single prior incident or complaint of alleged

trafficking at LEM.

        Lumping Defendants together and asserting legal conclusions or conclusory statements

regarding the elements of a claim are insufficient to meet the pleading standard of Twomb~y and

Iqbal. Plaintiffs negligence and premises liability claims should be dismissed.


III.    COUNT FOUR: UNJUST ENRICHMENT

        Finally, nothing in Plaintiffs complaint shows that she conferred a benefit on LEM, that

LEM knew of the benefit, or that it would be unjust for LEM to keep the benefit. There is no

allegation that Plaintiff paid for the room or that LEM failed to provide that room to Plaintiff.

        Further, there is no allegation of any additional benefit conferred on LEM that should be

returned to Plaintiff, e.g., additional rooms booked at LEM due to Plaintiffs presence or

additional "off-the-books" payments to LEM employees above and beyond the standard room

rate. Certainly, Plaintiffs remark that arrests have been made at other Best Western-branded

hotels is no basis for a claim of unjust enrichment against LEM. (Doc. # 57, pg 16).

IV.     VENUE IS IMPROPER IN THIS DISTRICT



                                                 8
 Case: 2:19-cv-01194-ALM-EPD Doc #: 64 Filed: 10/15/19 Page: 9 of 10 PAGEID #: 458




        Alternatively. this case should be dismissed or transferred to the Northern District of Ohio.

Plaintiff s argument that venue is proper in the Southern District is premised solely on the

assumption that Best Western remains a Defendant. LEM incorporates Best Western's original

Motion to Dismiss and Reply in Support of its Motion to Dismiss for the law and arguments

demonstrating that Best Western is not subject to jurisdiction in Ohio under a general or specific

jurisdictional analysis. Without Best Western, this case is not properly venued in this district. The

case should thus be dismissed or transferred to the Northern District of Ohio, where the alleged

trafficking took place.

V.      CONCLUSION

        Plaintiffs complaint should be dismissed as to LEM because it fails to state a viable,

plausible claim under the Twombly/Iqbal standard. Alternatively, the case should be dismissed

(or transferred to the Northern District) due to improper venue.

                                              Respectfully submitted,

                                              /s/ John R. Chlvsta
                                              Kenneth A. Calderone (0046860)
                                              John R. Chlysta (0059313)
                                              Hanna, Campbell & Powell, LLP
                                              3737 Embassy Parkway, Suite 100
                                              Akron, OH 44333
                                              Telephone: (330) 670-7324/ (330) 670-7305
                                              Facsimile: (330) 670-7440/ (330) 670-7442
                                              Email: kcalderone@hcplaw.net
                                                       j chlysta@hcplaw.net




                                                 9
Case: 2:19-cv-01194-ALM-EPD Doc #: 64 Filed: 10/15/19 Page: 10 of 10 PAGEID #: 459




                                CERTIFICATE OF SERVICE

        This document was filed on October 14,2019, using the court's CM/ECF system, which
will send notification of such filing to all parties. Parties may access this document through the
Court's electronic filing system. Copies of this filing were mailed to the parties not on the
Court's electronic filing system.

                                            /s/ John R. Chlvsta
«Hep #1073850-v\»




                                               10
